Case 3:19-cv-01576-AJB-AHG Document 29 Filed 01/21/20 PageID.2680 Page 1 of 12



   1   NICHOLAS & TOMASEVIC, LLP
          Craig M. Nicholas (SBN 178444)
   2      Alex Tomasevic (SBN 245598)
          Shaun Markley (SBN 291785)
   3      Ethan T. Litney (SBN 295603)
       225 Broadway, 19th Floor
   4   San Diego, California 92101
       Tel: (619) 325-0492
   5   Fax: (619) 325-0496
       Email: cnicholas@nicholaslaw.org
   6   Email: atomasevic@nicholaslaw.org
       Email: smarkley@nicholaslaw.org
   7   Email: elitney@nicholaslaw.org
   8 Attorneys for Plaintiffs,
     EMANUEL AGUILRA, ROCIO AGUILERA,
   9 and SIMON GORO
  10
                         UNITED STATES DISTRICT COURT
  11
                      SOUTHERN DISTRICT OF CALIFORNIA
  12
     EMANUEL AGUILERA, an           Case No. 3:19-cv-01576-AJB-AGS
  13 individual; ROCIO AGUILERA, an
     individual; and SIMON GORO, an PLAINTIFFS’ REPLY IN SUPPORT OF
  14 individual,                    EX PARTE APPLICATION FOR
                                    TEMPORARY RESTRAINING ORDER
  15                   Plaintiffs,  OR IN THE ALTERNATIVE, FOR AN
                                    ORDER SHORTENING TIME ON
  16         vs.                    PLAINTIFFS’ MOTION FOR
                                    PRELIMINARY INJUNCTION
  17 MATCO TOOLS CORPORATION,
     a Delaware corporation,        Date:
  18                                Time:
                                    Courtroom: 4A
  19                   Defendant.   Judge:     Hon. Anthony J. Battaglia
  20

  21

  22

  23

  24

  25

  26
  27

  28

       PLAINTIFFS’ REPLY IN SUPPORT OF EX PARTE FOR TRO, OR IN THE ALTERNATIVE,
            FOR AN OST ON PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01576-AJB-AHG Document 29 Filed 01/21/20 PageID.2681 Page 2 of 12



   1    I.     ARGUMENT IN REPLY
   2           “A plaintiff seeking [injunctive relief] must establish [1] that he is likely to
   3   succeed on the merits, [2] that he is likely to suffer irreparable harm in the absence
   4   of preliminary relief, [3] that the balance of equities tips in his favor, and [4] that an
   5   injunction is in the public interest.” Winter v. Natural Resources Defense Council,
   6   Inc., 555 U.S. 7, 19 (2008). Alternatively, “serious questions going to the merits and
   7   a balance of hardships that tips sharply towards the plaintiff” can support issuance
   8   of a injunctive relief, “so long as the plaintiff also shows that there is a likelihood of
   9   irreparable injury and that the injunction is in the public interest.” City and County
  10   of San Francisco v. U.S. Citizenship and Immig. Services, 944 F.3d 773, 789 (9th
  11   Cir. 2019). Under either test, Plaintiffs’ Application for a Temporary Restraining
  12   Order (“TRO”) should be granted.
  13           As described below, Defendant Matco Tools Corporation’s (“Matco”)
  14   Opposition to Plaintiffs’ TRO (“Opposition”) fails to meaningfully contest that
  15   Plaintiffs are likely to suffer irreparable harm in the absence of preliminary relief,
  16   that the balance of equities tips sharply in Plaintiffs’ favor, or that an injunction is in
  17   the public interest. Instead, Matco’s Opposition focuses heavily on its arguments to
  18   success on the merits.
  19           Yet Matco cannot escape the simple fact that both the Northern District of
  20   California and the Ninth Circuit Court of Appeals have held that Matco’s arbitration
  21   agreement is void and unenforceable under California law, which, in turn, renders
  22   Matco’s Ohio forum selection and Ohio choice of law clauses unenforceable as well.
  23   As Plaintiffs raise serious questions going to the merits, and demonstrate their
  24   likelihood of success, the Court should issue Plaintiffs’ requested TRO.
  25      A.      Plaintiffs Likelihood of Suffering Imminent Irreparable Harm Vastly
  26              Outweighs Any Hardship Faced By Matco
  27           Matco’s Opposition argues that Plaintiffs fail to identify any imminent
  28   irreparable harm because: (1) Plaintiffs delayed in filing the TRO; (2) Plaintiffs
                                           1
       PLAINTIFFS’ REPLY IN SUPPORT OF EX PARTE FOR TRO, OR IN THE ALTERNATIVE,
            FOR AN OST ON PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01576-AJB-AHG Document 29 Filed 01/21/20 PageID.2682 Page 3 of 12



   1   identify speculative harm; and (3) Plaintiffs have adequate legal remedies. Matco’s
   2   contentions lack merit, and are self-defeating. Plaintiffs have plainly demonstrated
   3   a high likelihood of imminent irreparable injury.
   4         1.     Plaintiffs Did Not Unduly Delay Before Filing the TRO, And In
   5                Any Case, Delay Does Not Warrant Denial of the TRO
   6         The Ninth Circuit has long been unwilling to deny requests for injunctive
   7   relief on the basis of delay. “Usually, delay is but a single factor to consider in
   8   evaluating irreparable injury; courts are ‘loath to withhold relief solely on the
   9   ground.” Arc of California v. Douglas, 757 F.3d 975, 990 (9th Cir. 2014) (citing
  10   Lydo Enters, Inc. v. City of Las Vegas, 745 F.2d 1211, 1214 (9th Cir. 1984)). Further,
  11   “[d]elay is not particularly probative in the context of ongoing, worsening injuries”
  12   that occur over a period of time and having a cumulative impact. Id. Indeed, where
  13   delay is explained by a credible case of impending and aggravated irreparable harm,
  14   the significance of any such delay “may become so small as to disappear.” Id. at 991.
  15         Here, as discussed in Plaintiffs’ TRO, recent developments in the Ohio
  16   arbitration actions warrant issuance of a TRO (or, in the alternative, an expedited
  17   preliminary injunction hearing). These developments are causing ongoing
  18   worsening injury to Plaintiffs in that they now have to actively litigate two unlawful
  19   arbitration actions in Ohio, an injury which Matco’s Opposition acknowledges is
  20   irreparable. See Opposition, p. 24:10-14; See Maryland Case Co. v. Realty Advisory
  21   Bd. On Labor Relations, 107 F.3d 979 (2d Cir. 1997) (Affirming preliminary
  22   injunction enjoining arbitration action and finding that time and resources expended
  23   in forced arbitration of non-arbitrable claims constituted irreparable injury).
  24   Plaintiffs’ delay, if any, should be given no weight in evaluating Plaintiffs’ TRO.
  25         Further, any suggestion by Matco that Plaintiffs have unduly delayed filing
  26   the TRO is severely undercut by Matco’s own arguments. On the one hand, Matco
  27   claims that “[a]ny ‘harm’ purportedly arising from th[e] [Ohio] proceedings was
  28   foreseeable when they were initiated,” and one the other, Matco argues that any
                                           2
       PLAINTIFFS’ REPLY IN SUPPORT OF EX PARTE FOR TRO, OR IN THE ALTERNATIVE,
            FOR AN OST ON PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01576-AJB-AHG Document 29 Filed 01/21/20 PageID.2683 Page 4 of 12



   1   possible harm arising from the Ohio proceedings is “speculative” in that the Goro
   2   arbitration proceeding and the Northern District of Ohio may rule in Plaintiffs’ favor.
   3   Compare Opposition, p. 7 with Opposition, p. 23. This juxtaposition cannot be
   4   reconciled; Matco cannot have it both ways. By Matco’s own logic, either Plaintiffs’
   5   harm was recently actualized when the arbitrator in the Aguilera proceeding ruled in
   6   Matco’s favor, or Plaintiffs’ harms have been imminent upon the initiation of the
   7   Ohio proceedings. In the former case, Matco must forfeit its argument as to delay,
   8   and in the latter, Matco must forfeit its argument as to the speculative nature of
   9   certain of Plaintiffs’ claimed harms.
  10         2.     Plaintiffs’ Harm is Not Speculative
  11         Matco argues that several of Plaintiffs’ claimed harms as either “speculative”
  12   or simply not harms at all; these arguments lack merit. Plaintiffs are now being
  13   forced to actively litigate an additional arbitration action in Ohio. Further, the fact
  14   that certain rulings affecting Plaintiffs’ rights remain pending does not in any way
  15   render the harm unlikely. As noted by Matco, the arbitrator in the Aguilera action
  16   recently denied the Aguilera Plaintiffs’ request to contest the enforceability of the
  17   arbitration provision, refusing to apply California law. Opposition, p. 11. This alone
  18   evinces a likelihood that the arbitrator in the Goro arbitration will rule similarly,
  19   which would result in imminent irreparable harm.
  20         Further, contrary to Matco’s claims, application of an Ohio choice of law or
  21   forum selection clause in contravention of California public policy, and foreclosing
  22   Plaintiffs’ rights under California law, does constitute irreparable harm. See Labor
  23   Code § 925; Bus. & Prof. Code § 20040.5. Indeed, in Lyon v. Neustar, Inc., the
  24   Eastern District of California found that frustration of a party’s rights under Labor
  25   Code section 925 by forcing arbitration outside the state of California constituted
  26   irreparable harm. Lyon v. Neustar, Inc., No. 2-19-cv-00371-KJM-KJN, 2019 WL
  27   1978802, at *8 (E.D. Cal. May 3, 2019) (“[Plaintiff] would suffer irreparable harm
  28   if subjected to litigation or arbitration in Virginia. His rights under California law—
                                           3
       PLAINTIFFS’ REPLY IN SUPPORT OF EX PARTE FOR TRO, OR IN THE ALTERNATIVE,
            FOR AN OST ON PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01576-AJB-AHG Document 29 Filed 01/21/20 PageID.2684 Page 5 of 12



   1   he has invoked them in full—would be frustrated under 925 at least.”). The same
   2   principles apply here under Labor Code section 9251 and Business & Professions
   3   Code section 20040.5.
   4          Further, Matco claims that harm arising from its petition to compel arbitration
   5   is speculative because “under no circumstances will Plaintiffs be ‘required’ to
   6   arbitrate their claims in Ohio.” Opposition at p. 23. Yet, in the very next sentence,
   7   in a footnote, Matco suggests entirely the opposition, stating that “[whether] there is
   8   no case or controversy because [Plaintiffs] dismissed their claims is a gateway
   9   question for an arbitrator.” Id., at n. 15.
  10          3.     Plaintiffs Lack Adequate Legal Remedies
  11          Matco concedes that under Ninth Circuit precedent, Plaintiffs lack an
  12   adequate legal remedy to litigating Ohio arbitration proceedings. Opposition, p. 24.
  13   However, Matco attempts to sidestep this issue by claiming that Plaintiffs
  14   “agreement” to arbitrate their claims nullifies any harm caused by participation in
  15   the Ohio arbitration actions. Opposition at 24. This argument simply puts the cart
  16   before the horse, as the Northern District of California and the Ninth Circuit have
  17   both reviewed Matco’s Distributorship agreement and found that “Matco and
  18   Fleming did not agree to arbitrate their dispute under the plain terms of the contract.”
  19   See Fleming v. Matco Tools Corporation, 384 F.Supp.3d 1124, 1131-1137 (N.D.
  20   Cal. 2019); In re Matco Tools Corp., 781 Fed.Appx. 681, 682 (9th Cir. Oct. 25,
  21   2019). Therefore, such an argument cannot form the basis of denying Plaintiffs’
  22   requested relief.
  23
       1
  24     Plaintiffs maintain that, in addition to being franchisees, they were employees of
       Matco under the “ABC Test” articulated by the California Supreme Court in
  25   Dynamex Operations Inc. v. Superior Court, 4 Cal.5th 903, 950 (Cal. 2018). The
       Ninth Circuit has recently reiterated that there is nothing “special” about “the
  26   franchise relationship” that prevents franchisees such as Plaintiffs being classified
       as employees under the ABC Test. Vasquez v. Jan-Pro Int’l., Inc. 2019 WL 4648399
  27   (9th Cir. Sept. 24, 2019) (citing and incorporating Vasquez v. Jan-Pro Int’l Inc., 923
       F.3d 575 (9th Cir. 2019)). Therefore, the protections under Labor Code § 925 and
  28   Business & Professions Code § 20040.5 both apply to the Distributor Agreement.
                                           4
       PLAINTIFFS’ REPLY IN SUPPORT OF EX PARTE FOR TRO, OR IN THE ALTERNATIVE,
            FOR AN OST ON PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01576-AJB-AHG Document 29 Filed 01/21/20 PageID.2685 Page 6 of 12



   1             In addition, as described above in section A.2., courts in this Circuit have
   2   found that the foreclosure from the protections of California law are indeed a harm.
   3   Lyon, supra, 2019 WL 1978802, at *8. Matco did not and cannot argue that this harm
   4   has an adequate legal remedy.2
   5        B.      The Balance of the Equities Sharply Tips in Plaintiffs’ Favor
   6             Matco essentially concedes the balance of the equities sharply tips in
   7   Plaintiffs’ favor by failing to identify any hardship it would face if Plaintiffs’ TRO
   8   were granted. As a preliminary matter, the balance of hardships will generally tip to
   9   Plaintiffs where, as here, the harm the plaintiff faces without injunctive relief is
  10   permanent, but the harm the defendant faces is temporary (in this case, extremely
  11   temporary). See League of Wilderness Defenders/Blue Mountains Biodiversity
  12   Project v. Connaughton, 752 F3d 755, 765 (9th Cir. 2014). The proper measure of
  13   Matco’s harm should be limited to only to the duration of Plaintiffs’ TRO. Id. at 765-
  14   766. Here, Matco’s harm is nonexistent both in its Opposition and in fact.
  15             Further, in assessing the relative hardships to each party, courts must consider
  16   the impact the injunctive relief may have on the respective parties, given their
  17   relative size and strength. Here, Matco is a corporation with headquarters in Ohio
  18   and operations nationwide. The actions Plaintiffs seek to enjoin consist of an attempt
  19   by Matco to force Plaintiffs to arbitrate their own claims, and two arbitration actions
  20   where Matco seeks merely $115,116 between both actions.3 Delaying Matco’s
  21   litigation of these actions by several weeks is not likely to put them out of business,
  22   or even affect them at all.
  23             By contrast, Plaintiff Goro and his wife raise two children while working
  24   2
      Even where an ostensible legal remedy exists, it may be inadequate if there is a risk
  25 of “numerous suits between the same parties, involving the same issue of law or fact,”
     and such a risk provides an independent rational for granting injunctive relief. See
  26 National Private Truck Council, Inc. v. Oklahoma Tax Com’n, 515 U.S. 582, 591,
     n.6 (citing Matthews v. Rodgers, 284 U.S. 521, 530 (1932); Wilkerson v. Sullivan,
  27 727 F.Supp. 925, 936 (E.D. Pa. 1989). This is just such a situation.
       3
  28       Plaintiffs do not concede in any way that they owe Matco its prayed-for relief.
                                           5
       PLAINTIFFS’ REPLY IN SUPPORT OF EX PARTE FOR TRO, OR IN THE ALTERNATIVE,
            FOR AN OST ON PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01576-AJB-AHG Document 29 Filed 01/21/20 PageID.2686 Page 7 of 12



   1   seven days a week. (Goro Decl. in support of TRO, ¶ 6.) Similarly, the Aguilera
   2   Plaintiffs raise two toddlers while both working full time. (Aguilera Decl. in support
   3   of TRO, ¶ 6.) This is simply a case of David and Goliath. As discussed in Plaintiffs’
   4   TRO and above, Plaintiffs have demonstrated a strong likelihood of suffering
   5   imminent irreparable harm. The balance of the equities sharply and unequivocally
   6   tips in Plaintiffs’ favor.
   7            Finally, courts in this Circuit have found that “[in terms of balancing the
   8   equities, [] California’s strong interest in protecting its employees in certain respects
   9   is an equitable consideration that weighs in [a plaintiff’s] favor.” Lyon, supra, 2019
  10   WL 1978802, at *8; see Lab. Code § 925. This principle equally applies to California
  11   strong interest in protecting its franchisees. See Bus. & Prof. Code § 20040.5. These
  12   California interests tip the balance of the equities in Plaintiffs’ favor even more
  13   sharply.
  14       C.      Plaintiffs’ Requested TRO Is In The Public Interest
  15            Where a party seeks injunctive relief to enjoin legal proceedings predicated
  16   upon a contract that runs afoul of a California statute expressing a strong California
  17   public policy, California’s public interest weighs in support of such relief. Lyon,
  18   supra, 2019 WL 1978802, at *9. In Lyon, the Eastern District of California held that:
  19   “In [Labor Code] Section 925, California expresses a strong public policy to protect
  20   employees from litigating labor disputes outside of their home state … any contract
  21   provision that runs afoul of Section 925 is contrary to California’s strong public
  22   interest in protecting its employees. On that ground alone, the public policy interests
  23   relevant here weight in support [enjoining out-of-state arbitration].” Id. The same
  24   public policy is at issue here weighs in favor of enjoining the Ohio actions. See Labor
  25   Code § 925(a)(1).4 Similarly, The Ninth Circuit has previously found that section
  26   4
       Further, as Matco seeks not only to require Plaintiffs to litigate in Ohio, but to
  27 “[d]eprive the employee of the substantive protection of California law with respect
     to a controversy arising in California,” California public policy weighs even stronger
  28 of favor of granting Plaintiffs’ TRO. See Labor Code § 925(a)(2).
                                           6
       PLAINTIFFS’ REPLY IN SUPPORT OF EX PARTE FOR TRO, OR IN THE ALTERNATIVE,
            FOR AN OST ON PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01576-AJB-AHG Document 29 Filed 01/21/20 PageID.2687 Page 8 of 12



   1   20040.5 “expresses a strong public policy of the State of California to protect
   2   California franchisees from the expense, inconvenience, and possible prejudice of
   3   litigating in a non-California venue.” Jones v. GNC Franchising, Inc., 211 F.3d 495,
   4   498 (9th Cir. 2000). This further demonstrates that issuance of Plaintiffs’ TRO is in
   5   the public interest.
   6           Matco’s arguments to the contrary predicated on judicial comity cannot
   7   overcome the strong public interest in favor of issuing injunctive relief. The principle
   8   of judicial comity actually requires that Matco’s Ohio arbitration be enjoined to
   9   “avoid placing an unnecessary burden on the judiciary, and to avoid the
  10   embarrassment” of judgments conflicting with the Northern District’s and Ninth
  11   Circuit’s decision in Fleming. See Wheat v. California, No. 11-CV-2026, 2013 WL
  12   450370, at *6 (N.D. Cal. Feb. 5, 2013). It is Matco’s insistence that its various
  13   actions against Plaintiffs proceed inexorably absent any showing of prejudice or
  14   harm constitutes an unnecessary burden on the judiciary.
  15      D.      Plaintiffs are Likely to Succeed on the Merits
  16           Matco argues that “[Plaintiffs’] low likelihood of success on the merits
  17   requires Plaintiffs to carry a heavy burden to show that the public interest and the
  18   balance of the hardships weigh in their favor.” Opposition, p. 24. Even assuming
  19   arguendo that this were true, Plaintiffs have clearly carried that burden. Matco’s
  20   critique of Plaintiffs’ delay and harm lack merit and are contradictory; Matco’s
  21   statement that the balance of the equities tips sharply in its favor is wholly
  22   unsupported by any actual claim of hardship, and Matco’s public interest argument
  23   is threadbare. For these reasons, Plaintiffs’ TRO should be granted.
  24           However, as discussed in detail in Plaintiffs’ TRO (pp. 8-22), Plaintiffs have
  25   also demonstrated a strong likelihood of success on the merits, as the purported
  26   arbitration agreement, forum selection clause, and choice of law clause in Matco’s
  27   Distributorship Agreement are all unenforceable under California law.
  28
                                           7
       PLAINTIFFS’ REPLY IN SUPPORT OF EX PARTE FOR TRO, OR IN THE ALTERNATIVE,
            FOR AN OST ON PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01576-AJB-AHG Document 29 Filed 01/21/20 PageID.2688 Page 9 of 12



   1         1.     Matco Has Already Placed Its Arbitration Agreement Directly At
   2                Issue, Not Merely Its Purported Delegation Clause
   3         Much of Matco’s Opposition is predicated on the argument that Plaintiffs’
   4   Distributorship Agreements contained enforceable delegation clauses based on the
   5   language of section 12.1. However, Matco has already placed its arbitration
   6   agreement directly at issue in the proceedings Plaintiffs seek to enjoin.
   7         Matco petitioned the Northern District of Ohio to compel arbitration of
   8   Plaintiffs’ dismissed claims arguing that its arbitration provision is “valid and
   9   enforceable,” encompassing all of the claims alleged in Plaintiffs’ since-dismissed
  10   California lawsuit, and to require an arbitration venue in Ohio. (See Litney Decl.,
  11   Exs. E, F.). Thus, the “written provision . . . to settle by arbitration a controversy,”
  12   (9 U.S.C. § 2) that Matco sought to enforce was its arbitration agreement, not its
  13   delegation clause. Matco did not ask the Court to enforce its delegation provision.
  14         The Supreme Court’s opinion in Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S.
  15   63, 71 (2010) carefully delineates between “challenges [to] the validity under [FAA]
  16   § 2 of the precise agreement to arbitrate at issue” and more specific challenges to
  17   “the delegation provision.” The Supreme Court’s holding recognizes that, if
  18   challenged, federal courts must consider the validity of the agreement to arbitrate
  19   before ordering compliance with a purported arbitration agreement. Id. at 71.
  20   However, because Rent-A-Center more narrowly sought “to enforce the [] provision
  21   [delegating] resolution of [the] controversy to the arbitrator,” the more limited
  22   “question before [the Court], then, is whether the delegation provision is valid under
  23   § 2.” Id. at 68-69.
  24         2.     Plaintiffs’ Distributorship Agreements Do Not Contain An
  25                Enforceable Delegation Clause
  26         In any event, Matco’s purported delegation clause is unenforceable. “A
  27   delegation clause is enforceable when it manifests a clear and unmistakable
  28   agreement to arbitrate arbitrability, and is not invalid as a matter of law.” In pertinent
                                           8
       PLAINTIFFS’ REPLY IN SUPPORT OF EX PARTE FOR TRO, OR IN THE ALTERNATIVE,
            FOR AN OST ON PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01576-AJB-AHG Document 29 Filed 01/21/20 PageID.2689 Page 10 of 12



    1   part, Matco’s purported delegation clause states: “all … disputes and controversies
    2   … arising from or related to the Agreement … will be determined exclusively by
    3   binding arbitration.” (Opposition, p. 9; Swanson Decl., Exs. 2 & 4 at ¶ 12.1.) This
    4   language does not manifest a clear and unmistakable delegation of the issue of
    5   arbitrability to the arbitrator, especially in a dense 36-page contract. (See Swanson
    6   Decl., Exs. 2 & 4.) It is telling that Matco’s chosen examples of decisions approving
    7   of “similar” language showing a clear and unmistakable agreement include
    8   terminology such as “interpretation, applicability, enforceability, or formation of this
    9   Agreement” and “interpretation or application of this Agreement.” See Brock v.
   10   Copart of Washington, Inc., No. 3:18-CV-02012-BR, 2019 WL 959591, at *2 (D.
   11   Or. Feb. 27, 2019); Dvorsky v. Axis Glob. Sys., LLC, No. CV-17-422 DMG (AJWx),
   12   2017 WL 7079459, at *2 (C.D. Cal. June 15, 2017). It is because such specific
   13   language is necessary to evidence the requisite “clear and unmistakable intent.”
   14         Matco’s discussion of the incorporation of American Arbitration Association
   15   rules is equally unavailing. The “majority of the district courts in the Ninth Circuit”
   16   have rejected Matco’s arguments, and found that unsophisticated parties, such as
   17   Plaintiffs, cannot be held to have delegated the issue of arbitrability merely due to
   18   incorporation of the AAA rules. Eiess v. USAA F.S.B., 404 F.Supp.3d 1240, 1253
   19   (N.D. Cal. 2019) (“The Court agrees with the majority of district courts in the Ninth
   20   Circuit … For an unsophisticated plaintiff to discover she had agreed to delegate
   21   gateway questions of arbitrability, she would need to locate the arbitration rules at
   22   issue, find and read the relevant rules governing delegation, and then understand the
   23   importance of a specific rule granting the arbitrator jurisdiction over questions of
   24   validity – a question the Supreme Court itself has deemed ‘rather arcane.’”)
   25   (citations omitted). Therefore, Plaintiffs’ Distributorship Agreements do not contain
   26   enforceable delegation clauses, and the enforceability of the arbitration agreements
   27   is directly before the Court.
   28
                                            9
        PLAINTIFFS’ REPLY IN SUPPORT OF EX PARTE FOR TRO, OR IN THE ALTERNATIVE,
             FOR AN OST ON PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01576-AJB-AHG Document 29 Filed 01/21/20 PageID.2690 Page 11 of 12



    1         3.     As Discussed In Detail In Plaintiffs’ TRO Application, Matco’s
    2                Arbitration Agreement in Unenforceable On Several Grounds
    3         As discussed in detail in Plaintiffs’ TRO (pp. 8-22), the Northern District of
    4   California has held that Matco’s purported arbitration and forum selection clauses
    5   are void and unenforceable according to their own terms. Fleming, supra, 384
    6   F.Supp.3d at 1131-1137. The Ninth Circuit has affirmed the Northern District of
    7   California’s decision on its merits. In re Matco Tools Corp., supra, 2019 WL
    8   5490960, at *1. For the same reasons as identified by the Northern District and the
    9   Ninth Circuit, Matco’s arbitration agreement and forum selection clause are
   10   unenforceable as a matter of law. Separately, collateral estoppel dictates that Matco
   11   should be precluded from relitigating the enforceability of its arbitration and forum
   12   selection clauses. Finally, Matco’s arbitration agreement and forum selection clauses
   13   are procedurally and substantively unconscionable.
   14         4.     The FAA Does Not Apply, Rendering Matco’s Ohio Forum
   15                Selection and Choice of Law Clauses Separately Unenforceable
   16         The Fleming court correctly recognized that because Matco’s arbitration
   17   agreement is void and unenforceable, the Federal Arbitration Act does not apply,
   18   and does not preempt either Labor Code section 925 or Business and Professions
   19   Code section 20040.5. Fleming, supra, 384 F.Supp.3d at 1133 (“Because the
   20   arbitration provision is void, the FAA does not preempt Cal. Bus. & Prof. Code §
   21   20040.5 and the forum selection clause has no effect.”).
   22         Therefore, section 925 and section 20040.5 both render Matco’s forum
   23   selection clause unenforceable. Lab. Code § 925(a)(1); Bus. & Prof. Code § 20040.5.
   24   Similarly, section 925 renders Matco’s Ohio choice of law clause unenforceable.
   25   Lab. Code § 925(a)(2); see Goro Decl., ¶¶ 2-6, Ex. B; Aguilera Decl., ¶ 2-6, Ex. B.
   26   II.   CONCLUSION
   27         For the above reasons, the Court should issue Plaintiffs’ TRO, or alternatively,
   28   shorten the hearing date on Plaintiff’s motion for preliminary injunction.
                                           10
        PLAINTIFFS’ REPLY IN SUPPORT OF EX PARTE FOR TRO, OR IN THE ALTERNATIVE,
             FOR AN OST ON PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01576-AJB-AHG Document 29 Filed 01/21/20 PageID.2691 Page 12 of 12



    1   Respectfully submitted:
    2   DATED: January 21, 2020                NICHOLAS & TOMASEVIC, LLP
    3

    4                                    By:   /s/ Ethan T. Litney
                                               Craig M. Nicholas
    5                                          Alex Tomasevic
                                               Shaun Markley
    6                                          Ethan T. Litney
                                               225 Broadway, Floor 19
    7                                          San Diego, California 92101
                                               Telephone: (619) 325-0492
    8                                          Facsimile: (619) 325-0496
                                               Email: cnicholas@nicholaslaw.org
    9                                          Email: atomasevic@nicholaslaw.org
                                               Email: smarkley@nicholaslaw.org
   10                                          Email: elitney@nicholaslaw.org
   11                                          Attorneys for Plaintiffs
   12

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26
   27

   28
                                           11
        PLAINTIFFS’ REPLY IN SUPPORT OF EX PARTE FOR TRO, OR IN THE ALTERNATIVE,
             FOR AN OST ON PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
